

Errol Samuelson
2011 Management incentive Plan
 
Under the Move, Inc. 2011 Management Incentive Plan (the “Bonus Plan”), you will
be eligible to receive a performance bonus based upon achievement of performance
objectives. Your bonus may be up to the following amounts:
 
Sixty Percent (60%) will be based on Corporate Financial Performance. Forty
Percent (40%) will be based on Individual Performance Objectives; provided that
the Company must exceed the Threshold Performance level for a bonus to be
payable under the Bonus plan. Your target bonus for 2011 is 100 % of your 2011
annual base salary (“Target Bonus”). Your Target Bonus is your expected bonus
amount assuming acceptable satisfaction of your objectives achievement of all of
the corporate and all of your performance objectives. Your bonus may be above
the target bonus performance level (see below) based on achievement over and
above stated performance objectives.
 

       At Threshold Performance Level:       0% of Target Bonus          At
Target Performance Level:   100% of Target Bonus (60% for Corporate    
Financial Performance; 40% for Individual     Performance)          Above Target
Performance Level:   200% (maximum) of Target Bonus (60% for     Corporate
Financial Performance; 40% for     Individual Performance)


Achievement in between levels will be calculated according to the bonus formula
described below.
 
Individual Performance Objectives
 
Your expected bonus for the Individual Performance Element is 40% of your Target
Bonus (at acceptable satisfaction of your objectives). Your performance will be
assessed by the Management Development and Compensation Committee based on how
you and Move, Inc. (the “Company”) delivered against the published Corporate
goals.
 
Corporate Financial Performance Element
 
The Corporate Financial Performance element will be determined based on the
financial matrix that includes EBITDA and Revenue components. A copy of the
financial matrix is being provided to you in connection with this Bonus Plan.
Final determination of any and all bonus awards is subject to Management
Development and Compensation Committee approval.
 

--------------------------------------------------------------------------------

 

Errol Samuelson
 
Payment of any bonus award shall be based on the Company’s overall financial
position at the time performance is reviewed by the Management Development and
Compensation Committee. Final approved bonuses, as applicable, will be paid
after year-end close (i.e., the bonus is annual, not quarterly) in Canadian
dollars using the Financial Year 2011 Average USD to CAD Conversion Rate.
 
General Terms & Conditions:
 
These general terms and conditions apply to the Bonus Plan and any and all
applicable payments under the Bonus Plan. To the extent that these general terms
and conditions conflict with any other terms of this Bonus Plan, these general
terms and conditions shall control.
 
Participant must be employed on the Bonus Plan payment date (“Payment Date”) to
be eligible to receive a bonus. The Payment Date will be no later than April 15,
2012.
 
Any participants who become employed after January 1, 2011 will have their
payout pro-rated based on the number of days employed in 2011, provided they
meet the other terms and conditions of this Bonus Plan, including remaining
employed through the Payment Date.
 
Employees who go on a leave of absence, including disability, will have any
potential bonus payment pro-rated based on actual days of full service
employment in 2011, provided they meet the other terms and conditions of this
Bonus Plan, including remaining employed through the Payment Date. Vacation,
normal sick leave and jury duty will not cause a pro-ration.
 
The Company reserves the right to amend the Bonus Plan at any time with or
without notice, and all payments under the Bonus plan are at the sole discretion
of senior management, except as subject to the Management Development and
Compensation Committee approval.
 
Your signature below indicates that you have received, read and understand the
Bonus Plan.
 

        /s/ Errol Samuelson                     June 10, 2011 Name   Date  
Errol Samuelson     Print Name    


--------------------------------------------------------------------------------

 